HARTFORD INSURANCE COMPANY OF THE MIDWEST a/s/o RITA SADLER, Appellant,
v.
BRIAN E. TIPPLE and JODIE H. SANBORN-TIPPLE, Appellees.
Nos. 4D07-3075, 4D07-4984
District Court of Appeal of Florida, Fourth District.
May 21, 2008.
Richard A. Sherman, Sr. of the Law Offices of Richard A. Sherman, P.A., Fort Lauderdale and Robert J. Mayer of Conroy, Simberg, Ganon, Krevans & Abel, P.A., West Palm Beach, for appellant.
Robert I. Buchsbaum of Kramer, Green, Zuckerman, Greene and Buchsbaum, P.A., Hollywood, for appellees.
PER CURIAM.
Affirmed.
FARMER, KLEIN, JJ., and BARZEE FLORES, MARY, Associate Judge, concur.
Not final until disposition of timely filed motion for rehearing.